DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species VIII in the reply filed on January 21, 2021 is acknowledged.  The traversal is on the ground(s) that figures cannot define patentably distinct species.  This is not found persuasive because MPEP 809.02(a) indicates at step (B) that “species are preferably identified as the species of figures”.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Examiner notes that each independent claim (21, 32, 36) requires first and second planar portions hingedly coupled together and a lip or edge attachment adapted to attach to a bed frame. The combination of these features is first introduced in the instant application. Therefore, priority is given only to the instant filing date of January 24, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 36, 37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrow (U.S. Pub. No. 2018/0271296) in view of Rons (U.S. Pub. No. 2020/0149573), or vice versa. 
Regarding claim 36, Harrow teaches in Figures 1-8 an apparatus comprising: a bed frame (10) assembly with a first hinge (59) at its middle axis at which the bed frame assembly folds, wherein the bed frame assembly has an upper side edge bar (short side of 15) and an outer side edge bar (long side of 15); and an edge attachment (30) that attaches both to the upper side edge bar and to the outer side edge bar, wherein the edge attachment hangs down from the upper side edge bar and from the outer side edge bar, and wherein the edge attachment is adapted to hold a headboard (37). Harrow does not teach wherein a first planar portion of the edge attachment is pivotally attached to a second planar portion of the edge attachment at a second hinge.  											Rons teaches in Figures 1-6 an apparatus comprising: a bed frame assembly (50); and an edge attachment (10) that attaches both to an upper side edge and to an outer side edge of the bed frame, wherein a first planar portion (26) of the edge attachment is pivotally attached to a second planar portion (28) of the edge attachment at a hinge (34), and wherein the edge attachment is adapted to hold a headboard (64). Rons does not teach a bed frame assembly with a first hinge at its middle axis at which the bed frame assembly folds, wherein the bed frame assembly has an upper side edge bar and an outer side edge bar, an edge attachment that attaches both to the upper side edge bar and to the outer side edge bar, wherein the edge attachment hangs down from the upper side edge bar and from the outer side edge bar.			On one hand, it would have been obvious to a person having ordinary skill in the art at 
Regarding claim 37, Harrow in view of Rons, or vice versa, as discussed above, teaches the apparatus of claim 36, wherein the first planar portion is oriented perpendicular to the second planar portion when the edge attachment is attached to both the upper side edge bar and to the outer side edge bar (Rons Fig. 1).  
Regarding claim 39, Harrow in view of Rons, or vice versa, as discussed above, teaches the apparatus of claim 36, further comprising: the headboard, wherein the headboard is attached to the edge attachment at a location below the upper side edge bar (Harrow Fig. 3).  
Claim(s) 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrow in view of Rons, or vice versa, as applied to claim 36 above, and further in view of Hooker (U.S. Patent No. 3,760,437.
Regarding claim 38, Harrow in view of Rons, or vice versa
Regarding claim 40, Harrow in view of Rons, or vice versa, as discussed above, teaches the apparatus of claim 36, further comprising: the headboard, a slot (Harrow 33) in the first planar portion. Neither Harrow nor Rons teaches wherein the headboard has a tongue that slips into the slot. However, both Harrow (39) and Rons (70) teach utilizing a bolt to fit the headboard onto the edge attachment. Hooker teaches in Figure 5 a tongue (88) and slot (92, 94) arrangement for fastening bed frame components together. In view of Hooker, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the hole and bolt fastening system of Harrow or Rons with a tongue and slot fastening system, as in Hooker, because both fastening systems are functional equivalents for reversibly securing bed frame components together. Furthermore, the substitution would predictably result in a headboard/footboard of Harrow or Rons being reversibly secured to the edge attachment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 8,316,485 in view of Rons. Claim(s) 1-21 of U.S. Patent No. 8,316,485 describe claims 21-40 of the instant invention with the exception of a hinge between the first and second plate portions. As discussed above, Rons teaches a similar .
Allowable Subject Matter
Claim(s) 21-35 is/are allowed (pending approved Terminal Disclaimer).
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claims 21 and 32, the prior art does not teach or reasonably suggest an apparatus for connecting with a bed frame having hingedly coupled first and second metal plate portions in combination with the slot, lips, and descending edges as in the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/19/2021